    Case 4:20-mj-01660 Document 7 Filed on 09/15/20 in TXSD Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
  VS.                                        § CR. NO. 4:20-mj-01660-1
                                             §
ANGEL BRUNO ROLDAN                           §
CERVANTES                                    §


          UNOPPOSED MOTION TO SUBSTITUTE COUNSEL


TO THE HONORABLE DENA HANOVICE PALERMO, UNITED STATES
MAGISTRATE JUDGE FOR THE SOUTHERN DISTRICT OF TEXAS,
HOUSTON DIVISION:

      COMES NOW, ANGEL BRUNO ROLDAN CERVANTES, defendant in

the above-entitled and numbered cause, and respectfully makes known to the

Court that he desires to substitute Octavio M. Rivera Bujosa, of 417 San Jacinto

Street, Houston, Texas 77002, as his counsel in place of Teresa Cigarroa Keck, of

440 Louisiana Ste 310, Houston, Texas 77002, in the above cause.

                                        I.

      Teresa Cigarroa Keck, attorney at law at the Federal Public Defender, was

court appointed to represent the Defendant in this cause.




                                        1
     Case 4:20-mj-01660 Document 7 Filed on 09/15/20 in TXSD Page 2 of 5




                                        II.

       The Defendant retained Octavio M. Rivera Bujosa, to represent him in this

 cause, and to have Octavio M. Rivera Bujosa, substitute as attorney of record for

 attorney Teresa Cigarroa Keck.

                                         III.

      The undersigned attorney informed attorney Teresa Cigarroa Keck of

 Defendant’s decision to retain the professional services of the undersigned

 attorney.

                                         IV.

       This motion is not for the purpose of delay but in order that the record reflect

 Defendant's duly retained counsel of record and no injustice, prejudice, or

 obstruction of court procedure will be caused by the substitution.



       WHEREFORE, PREMISES CONSIDERED, the defendant prays that this

 Honorable Court will grant this motion and order that Octavio M. Rivera Bujosa

substitute for Teresa Cigarroa Keck, as defendant's attorney of record in the above-

entitled and numbered cause.




                                           2
Case 4:20-mj-01660 Document 7 Filed on 09/15/20 in TXSD Page 3 of 5




                               Respectfully submitted,

                               /s/ Octavio M. Rivera Bujosa
                               OCTAVIO M. RIVERA BUJOSA
                               Federal ID No. 1251390
                               TBA No. 24081261
                               octavio@ryblaw.com
                               417 San Jacinto Street
                               Houston, Texas 77002
                               Telephone: (832) 702-0295
                               Facsimile: (936) 873-7611

                               Attorney for Defendant,
                               Angel Bruno Roldan Cervantes




                               APPROVED BY:

                               */s/
                               TERESA CIGARROA KECK
                               440 Louisiana Ste 310
                               Houston, Texas,77002
                               Telephone: (713-718-4600
                               Fax: 713) 718-4610
                               Email: Teresa_Keck@fd.org




                                 3
    Case 4:20-mj-01660 Document 7 Filed on 09/15/20 in TXSD Page 4 of 5




                      CERTIFICATE OF CONFERENCE

       On September 14, 2020, counsel for Defendant conferred with Attorney,

Teresa Cigarroa Keck, concerning her position on Defendant’s Unopposed Motion

To Substitute Counsel and she stated that:

       She was “unable to approve any filing without my client’s explicit

       authorization. He has not spoken about your subbing in for me. Therefore,

       I cannot approve.”

       On September 14, 2020, counsel for Defendant conferred with AUSA Ed

Gallagher concerning his position on this motion. Mr. Gallagher is unopposed to

this motion.

                                          /s/ Octavio M. Rivera Bujosa
                                          OCTAVIO M. RIVERA BUJOSA



                          CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

an email notification of this filing to all registered parties.

                                          /s/ Octavio M. Rivera Bujosa
                                          OCTAVIO M. RIVERA BUJOSA




                                           4
      Case 4:20-mj-01660 Document 7 Filed on 09/15/20 in TXSD Page 5 of 5




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION


UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §   CR. NO. 4:20-mj-01660-1
                                              §
ANGEL BRUNO ROLDAN                            §
CERVANTES                                     §


                                     ORDER

       Defendant's Unopposed Motion to Substitute Counsel is GRANTED.

Octavio M. Rivera Bujosa is substituted for Teresa Cigarroa Keck.



       SIGNED this        day of                       , 2020.




                                             DENA HANOVICE PALERMO
                                         UNITED STATES MAGISTRATE JUDGE




                                          5
